OPINION — AG —  UNDER THE LAWS OF THE STATE OF OKLAHOMA, A BANK ORGANIZED AND OPERATING UNDER THE BANKING LAWS OF THIS STATE MAY ESTABLISH AND OPERATE, AT A LOCATION WITHIN 3,000 FEET OF ITS REGULAR BANKING HOUSE BUT WITHIN THE SAME CITY OR TOWN NAMED IN ITS CERTIFICATE OF AUTHORITY AS THE PLACE THEREIN ITS BANKING BUSINESS IT TO BE CONDUCTED, ONE OR MORE TELLER'S WINDOWS WHICH ARE DIRECTLY CONNECTED WITH THE BOOKKEEPING DEPARTMENT OF SAID BANK IN ITS REGULAR BANKING HOUSE BY MEANS OF "CLOSED CIRCUIT" OR PRIVATE WIRE TELEVISION AND DIRECT WIRE INTERCOMMUNICATION SYSTEM, THROUGH WHICH THE SIGNATURES TO CHECKS DRAWN UPON ITS CUSTOMER'S ACCOUNTS, MAY BE VERIFIED BY THE BOOKKEEPING DEPARTMENT BEFORE SUCH CHECKS ARE CASHED OR PAID BY THE TELLERS AT SUCH OUTSIDE FACILITIES, AND WHICH OUTSIDE FACILITIES DEPOSITS ARE ACCEPTED AND RECEIPTED FOR, AND CHECKS AGAINST ITS CUSTOMER'S ACCOUNTS ARE CASHED OR PAID, AND CHANGE MADE FOR CUSTOMER'S ACCOUNTS ARE CASHED OR PAID, AND CHANGE MADE FOR CUSTOMER'S, BUT AT WHICH OUTSIDE BANK STAYS WITHIN THE APPLICABLE LIMITATIONS UPON THE VALUE OF REAL ESTATE, FURNITURE AND FIXTURES WHICH MAY BE HELD BY SUCH BANK FOR THE CONVENIENT TRANSACTION OF ITS BUSINESS. CITE: 6 O.S.H. 55, 6 O.S.H. 56, OPINION NO. APRIL 15, 1955 — ? (JAMES C. HARKIN)